PER CURIAM.
We reverse the trial court’s order dismissing counts 9 through 12, which charged Willie Slater with three counts of conspiracy to deliver cocaine and one count of solicitation to deliver cocaine. The state’s traverse indicates there was additional information and evidence not considered by the trial court in dismissing the four counts. Resolving all questions and inferences in favor of the state, we believe a factual basis exists which could establish a prima facie case on the charges against Slater. State v. Gomez, 508 So.2d 784 (Fla. 5th DCA 1987).
REVERSED.
SHARP, C.J., and DAUKSCH and ORFINGER, JJ., concur.